Case 1:20-cv-02007-SEB-TAB Document 20 Filed 09/02/20 Page 1 of 1 PageID #: 140




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA,                                    )
 INDIANA STATE CONFERENCE OF THE                          )
 NAACP,                                                   )
                                                          )
                               Plaintiffs,                )
                                                          )
                          v.                              )       No. 1:20-cv-02007-SEB-TAB
                                                          )
 CONNIE LAWSON,                                           )
 PAUL OKESON,                                             )
 S. ANTHONY LONG,                                         )
 SUZANNAH WILSON OVERHOLT,                                )
 ZACHARY E. KLUTZ,                                        )
                                                          )
                               Defendants.                )

         ORDER ON AUGUST 26, 2020, TELEPHONIC STATUS CONFERENCE
        Parties appeared by counsel August 26, 2020, for a telephonic status conference. The

 Court set the following briefing schedule: (1) Defendants shall file a response to Plaintiffs'

 motion for preliminary injunction by September 16, 2020; and (2) Plaintiffs shall file any reply

 brief by September 23, 2020.

        Dated: 9/2/2020



                                             _______________________________
                                             Tim A. Baker
                                             United States Magistrate Judge
                                             Southern District of Indiana


 Distribution:

 All ECF-registered counsel of record via email

 Ami Gandhi
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 100 N. LaSalle St, Suite 600
 Chicago, IL 60602
